Title: To George Washington from Patrick Henry, 22 November 1777
From: Henry, Patrick
To: Washington, George



Sir
Wmsburgh Novr 22d 1777

It was with equal Surprize & Concern that I received Dispatches from Congress, informing me that the Army under your Excellency’s Command, was in so great Want of Necessarys. In order to give the most effectual Releif in the power of this State, Application has been made to several Merchants by our Commissary of Stores, & an Agent sent Southwardly, to purchase Goods. About 3,000 yards blue Cloth was offer’d the former at £3 per yard which would cost in England about 4/. This was refused, but perhaps may yet be had, if the Necessitys of the Troops can’t be supply’d on better Terms. The Success of the Trip Southerly I cannot yet tell. In the mean Time, The Articles contain’d in the inclosed paper are just arrived. If your Army is in pressing Want of them, they will be sent except such, as a scanty Allowance to our own Troops shall oblige me to retain. A part of these Goods will set off in Waggons in about four or five Days, consisting of such Articles as are most likely to be wanted by your Troops, & which can best be spared here. So that the Quantity to be kept here will depend on your Excellencys Answer. In case Medicines are wanted for the Troops, some just imported will be sent.
If amidst the most weighty Concerns that can employ the human Mind, Liesure will permit your giving me the Occurrences of the Day,

twill be most acceptable to him, who with the highest Regard has the Honor to be Sir Your most obedient Servant

P. Henry

